DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 
Withdrawn Claim Rejections
	The rejections of claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Misso (US 2012/0259010; published: 10/11/12; of record), in view of Jimenez et al. (US 2012/0269867; published: 10/25/12; of record) are hereby withdrawn in view of the claim amendments filed on 3/23/22.

New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Misso (US 2012/0259010; published: 10/11/12; of record), in view of Jimenez et al. (US 2012/0269867; published: 10/25/12; of record) and Lennon (US 2006/0116489; published: 6/1/06).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Misso is directed to cationic cosmetic compositions (Title). Misso teaches a body lotion comprising: dipalmitoylethyldimethylammonium chloride (2 wt%), cetyl alcohol (3.44 wt%), isopropyl palmitate (4 wt%) (limitations of instant claims 1-3, 6-8, 11-12, 18-19; Table I). Misso teaches that polyhydric alcohols such as glycerin may be present in a range from 0.1-40%, by weight of the composition (limitation of instant claims 1 and 10; [0035]). Misso teach that incorporation of desquamation agents such as lactic acid are optionally included (limitation of instant claim 13; [0048]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Misso does not specifically teach wherein the emulsifying system of the composition comprises cetearyl alcohol and cetereth-20, as required by instant claims 1, 4-5 and 9.  However, this deficiency is cured by Jimenez et al.
	Jimenez et al. is directed to topically applied formulations. Jimenez et al. teach that topical formulations can include fatty alcohols such as cetyl alcohol, stearyl alcohol and cetearyl alcohol, as well as cetereth-20, and such are cosmetic and pharmaceutically acceptable materials ([0110]).
Misso teaches that the abovementioned compositions have a pH ranging from 5.0-6.5 ([0019]), which is slightly above the claimed pH ranges in instant claims 1, 14 and 20. However, such deficiency is cured by Lennon.
Lennon is directed to personal care compositions, such as creams, that are smooth and easy to spread (see entire reference; e.g., Examples). Lennon teaches that such topically applied personal care compositions in the form of a cream preferably has a pH which does not irritate the skin, and which preferably ranges from 3 to 8, most preferably from 4.5 to 7 ([0177]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Misso and Jimenez et al are each directed to topically applied compositions.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to further incorporate other fatty alcohols such as cetearyl alcohol, cetyl alcohol, stearyl alcohol and ceteareth-20 within the claimed concentration range, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  Such would achieve the predictable result of obtaining a composition suitable for topical cosmetic application.
With regards to instant claim 17, it would have been prima facie obvious for a person of ordinary skill in the art to contact the abovementioned ingredients in order to formulate a composition comprising such ingredients, as such was a common procedure for make a composition.
	The disclosures of Misso and Lennon are each directed to topically applied personal care compositions in the form of a cream. Based on the combined teachings, it would have been prima facie obvious to one of ordinary skill in the art to slightly lower the pH of the compositions of Misso to achieve the predictable result of obtaining a composition suitable for topical application without irritating the skin, as taught by Lennon. 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments with regard to the previously cited prior art are moot in view of the withdrawn claim rejections.  To the extent that Applicants’ arguments are pertinent to the newly applied rejections, they are addressed as follows:
Applicants argue that Misso teaches away from decreasing the pH ranges down to the claimed “acidic pH from 4.2 to 4.8” by encouraging the use of a basic agent (Remarks: p. 6). Applicants direct attention to Misso [0061], which states “Sample F differs from Sample E by the respective presence of sodium and potassium hydroxides. There is a dear improvement in static and dynamic friction properties caused by incorporation of even a small amount of potassium salt. Further increases in the amount of potassium salt negatively impacts the friction values.”
This is not found persuasive. As indicated in the rejection, Misso teach an acidic pH range of 5 to 6.5, whereas the claimed pH range is lower (4.2-4.8). However, Misso does not specifically teach away from lowering the pH below the abovementioned range. With regards to the teachings in [0061] and throughout Misso, it merely teaches that incorporation of only a small amount of potassium salt (e.g., KOH) improves static and dynamic friction properties. Such teaching does not equate to a basic pH just because a base is added in small amounts to the composition. The pH of a composition is based on the combination of all the ingredients. In other words, Misso does not teach that the improvement of static and dynamic friction properties only occurs when potassium salts are included in, for example, a composition that has a basic pH, or a pH of greater than that which is claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617